 


 HR 4533 ENR: To designate the health care system of the Department of Veterans Affairs in Lexington, Kentucky, as the “Lexington VA Health Care System” and to make certain other designations.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4533 
 
AN ACT 
To designate the health care system of the Department of Veterans Affairs in Lexington, Kentucky, as the Lexington VA Health Care System and to make certain other designations. 
 
 
1.FindingsCongress finds the following: (1) (A)Private First Class Franklin Runyon Sousley was born on September 19, 1925, in Hilltop, Kentucky. Sousley served as a marine in the United States Marine Corps during the period beginning on January 5, 1944, and ending March 21, 1945. Sousley graduated from Fleming County High School in May 1943 and chose to enlist in the United States Marine Corps. Upon completion of military basic training, he was assigned to Company E, 2d Battalion, 28th Marines, of the 5th Marines Division at Camp Pendleton, California, as an automatic rifleman. 
(B)Private Sousley was promoted to a private first class on November 22, 1944. Pfc. Sousley landed on Iwo Jima on Friday, February 19, 1945, and actively fought in the battle for the islands. During the intense fighting, members of the United States Armed Forces secured Mount Suribachi and hoisted a United States flag on top of the summit on February 23, 1945. On February 23, 1945, Pfc. Sousley, alongside Corporal Harlon Block, HM John Bradley, Pfc. Rene Gagnon, Pfc. Ira Hayes, and Sergeant Michael Strank followed orders to raise a larger United States flag so it could be seen over the island. The iconic photograph taken of the six men, while they raised the United States flag attached to a heavy Japanese pipe has led to an immortalized symbol of American bravery, perseverance, and sacrifice endured by members of the United States Armed Forces during the intense battles of World War II. Pfc. Sousley was killed in combat by a Japanese sniper around Kitano Point on March 21, 1945. (C)Originally buried in the 5th Marine Division Cemetery at Iwo Jima in plot 9, row 8, grave 2189, on March 22, 1945, his remains were returned to the United States on May 8, 1947, where he was finally laid to rest at Elizaville Cemetery in Fleming County, Kentucky. Pfc. Sousley was posthumously awarded the Purple Heart, the Combat Action Ribbon, the Presidential Unit Citation with 5/16″ Silver Star, the American Campaign Medal, the Asiatic-Pacific Campaign Medal with 3/16″ Bronze Star, and the World War II Victory Medal. 
(2) 
(A)Mr. Troy Bowling was born on July 2, 1926, in Hamilton, Ohio and completed his life’s service on June, 17, 2017, at the age of 90 years old. At age 17, Mr. Bowling began his service as a United States Marine and was a proud member of the Easy Company, 2nd Battalion, 27th Marines, 5th Division. During the United States campaign to end the war against Japan, Mr. Bowling’s unit was among the first to arrive on the beachheads of Iwo Jima. (B)While attempting to secure Mt. Suribachi, his unit came under intense and concentrated fire, completely overwhelming his unit. Two projectiles struck Mr. Bowling in the chest and leg, leaving him critically wounded on the battlefield. At that moment, Mr. Bowling said he looked to the heavens and committed to serving mankind for the rest of his life if he survived. 
(C)Miraculously, a combat photographer and medical team then carried Mr. Bowling to the safety of a landing craft where he witnessed the planting of the American flag atop Mt. Suribachi—an iconic image that persists as one of the most legendary and triumphant moments of the war. The United States Marines eventually took control of the island; however, this victory came at a heavy cost as more than 6,800 United States service members gave their lives during the battle of Iwo Jima. (D)In keeping faith with his commitment to God made during that battle, Mr. Bowling devoted more than 78,000 hours of volunteer service to others at the Lexington VA Medical Center. For more than 66 years, Mr. Bowling has risen through the ranks within the Disabled American Veterans (DAV) organization, holding nearly every position possible, including State Commander. Mr. Bowling received the George H. Seal Award for outstanding volunteer, which he received at the 2005 National DAV Convention in Las Vegas and the Lifetime Service Achievement Award from the Department of Veteran Affairs. Mr. Bowling was also nominated and selected to be inducted in the Kentucky Veterans Hall of Fame for his lifetime of service to veterans. 
2.Lexington VA Health Care System 
(a)DesignationThe health care system of the Department of Veterans Affairs in Lexington, Kentucky, shall after the date of the enactment of this Act be known and designated as the Lexington VA Health Care System. (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the health care system referred to in subsection (a) shall be deemed to be a reference to the Lexington VA Health Care System. 
3.Troy Bowling Campus 
(a)DesignationThe health care facility of the Department of Veterans Affairs located at 1101 Veterans Drive in Lexington, Kentucky, shall after the date of the enactment of this Act be known and designated as the Troy Bowling Campus. (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the health care facility referred to in subsection (a) shall be deemed to be a reference to the Troy Bowling Campus. 
4.Franklin R. Sousley Campus 
(a)DesignationThe health care facility of the Department of Veterans Affairs located at 2250 Leestown Road in Lexington, Kentucky, shall after the date of the enactment of this Act be known and designated as the Franklin R. Sousley Campus. (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the health care facility referred to in subsection (a) shall be deemed to be a reference to the Franklin R. Sousley Campus. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
